Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (U. S. Patent 5,214,232) and Freeland et al. (U. S. Patent 6,066,790).
Regarding claim 1, Iijima et al. teaches a (pickup) assembly for (detecting music signal of) a stringed musical instrument comprising a plurality of strings configured to vibrate, the () assembly comprising: 
a housing 6 configured to be mounted to a body of the stringed musical instrument 1, the housing including a cavity and a plurality of slots (as shown in figure 1 in item 6) ; and 
a (circuit area, as shown in figure 2 ) stored in the cavity, the printed circuit board including a controller (items 7-9), a plurality of light emitters 6aa-6af, and a plurality of light sensors 6ba-6bf, wherein respective ones of the plurality of light emitters and light sensors are arranged as a plurality of emitter-sensor pairs comprising one light emitter and one light sensor per pair (as shown in figure 2), and each emitter-sensor pair is positioned to protrude into a corresponding slot from amongst the plurality of slots of the housing (as shown in figure 1), respectively, with each slot of the plurality of slots being positioned in a location underneath a respective string of the plurality of strings of the stringed musical instrument (as shown in figure 1), the plurality of strings being configured to individually vibrate, and wherein each light emitter of the emitter-sensor pairs is configured to emit light of a certain frequency in a direction of a surface of a corresponding vibrating string of the stringed musical instrument, a portion of the emitted light from each light emitter is reflected from the surface of the corresponding vibrating string in a direction toward the corresponding light sensor, each light sensor is configured to sense the corresponding reflected light and generate a respective output representative of the corresponding reflected light for each vibrating string (as shown in figure 3, outputs from 9a to 9f). 
(2) Iijima et al. does not teach the device has a tuning function, a use of a printed circuit board, or the controller receives and processes the outputs to independently and simultaneously determine a tuning property of each vibrating string, and, based on the tuning properties, generates dynamic tuning information for each vibrating string.  
(3) Freeland et al. teaches a tuner having a tuning function and a controller 50, the controller receives and processes the outputs 41-46 to independently and simultaneously determine a tuning property of each vibrating string (abstract), and, based on the tuning properties, generates dynamic tuning information for each vibrating string (abstract, as shown in figure 4).  
Whereas the nature of the photonic string instrument pickup, taught by Iijima et al.,  and the nature of the tuner that individually and simultaneously provides tuning indication, taught by Freeland et al. were known, it would obvious to combine the two known technologies to make a multistring tuner with a photonic pickup. Herein a photonic pickup is art recognized as an equivalent to an electromagnetic pickup. 
A printed circuit board is considered an obvious way to mount circuits and it is considered obvious to enclose all the circuitry of a device in a same enclosure. 
(4) The individual string outputs 9a-9f provided in the pickup by Iijima et al. may be input into the controller 50 by Freeland et al. to substitute for the outputs 41-46 to make a multistring tuner with a photonic pickup.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill in the art would have found it obvious to substitute one form of pickup for another art recognized form of pickup in a tuner for a stringed instrument. Also it is considered obvious to use a circuit board to hold the circuits, since this is widely known and to enclose the circuits in one enclosure.
 (1) Regarding claim 5, Iijima et al. and Freeland et al. teaches the tuning assembly according to claim 1. 
(2) The combination of Iijima et al. and Freeland et al. does not teach the limitation wherein each of the plurality of light emitters is an ultraviolet light-emitting diode, and each of the plurality of light sensors is an ultraviolet light photodiode or an ultraviolet light phototransistor.  
(3) Ultraviolet light-emitting diodes, ultraviolet photodiodes and ultraviolet light photo transistors are known in the art. The selection of a known component based on its suitability for the cited function is obvious as a matter of ordinary design choice. 
(4) The tuning assembly according to the combination of Iijima et al. and Freeland et al. may be modified wherein each of the plurality of light emitters is an ultraviolet light-emitting diode, and each of the plurality of light sensors is an ultraviolet light photodiode or an ultraviolet light phototransistor.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice. 
Claim 7 is rejected for a method of tuning a stringed musical instrument comprising a plurality of strings configured to vibrate, the stringed musical instrument further including a housing mounted to a body of the stringed musical instrument, the housing including a cavity and a plurality of slots, and a printed circuit board stored in the cavity, the printed circuit board including a controller, a plurality of light emitters, and a plurality of light sensors, wherein respective ones of the plurality of light emitters and light sensors are arranged as a plurality of emitter-sensor pairs comprising one light emitter and one light sensor per pair, and each emitter-sensor pair is positioned to protrude into a corresponding slot from amongst the plurality of slots of the housing, respectively, with each slot of the plurality of slots being positioned in a location underneath a respective string of the plurality of strings of the stringed musical instrument, the plurality of strings being configured to individually vibrate, the method comprising: 
emitting, via each light emitter of the emitter-sensor pairs, light of a certain frequency in a direction of a surface of a corresponding vibrating string of the stringed musical instrument, a portion of the emitted light from each light emitter being reflected from the surface of the corresponding vibrating string in a direction toward the corresponding light sensor; 
sensing, via each light sensor, the corresponding reflected light; 
generating, via each light sensor, a respective output representative of the corresponding reflected light for each vibrating string; 
receiving, via the controller, the outputs; 
processing the outputs, via the controller, to independently and simultaneously determine a tuning property of each vibrating string; and 
based on the tuning properties, generating dynamic tuning information for each vibrating string,
in view of Iijima et al. and Freeland et al. for the rationale applied to claim 1 above, as the method for operating the device of claim 1.
Claim 11 is rejected for The method according to claim 7, wherein each of the plurality of light emitters is an ultraviolet light-emitting diode, and each of the plurality of light sensors is an ultraviolet light photodiode or an ultraviolet light phototransistor. for the rationale applied to claim 7 above, as the method for operating the device of claim 7.
Claim 13 is rejected for a computer program product for a tuning device for tuning a stringed musical instrument comprising a plurality of strings configured to vibrate, the stringed musical instrument further including a housing mounted to a body of the stringed musical instrument, the housing including a cavity and a plurality of slots, and a printed circuit board stored in the cavity, the printed circuit board including a controller, a plurality of light emitters, and a plurality of light sensors, wherein respective ones of the plurality of light emitters and light sensors are arranged as a plurality of emitter-sensor pairs comprising one light emitter and one light sensor per pair, and each emitter-sensor pair is positioned to protrude into a corresponding slot from amongst the plurality of slots of the housing, respectively, with each slot of the plurality of slots being positioned in a location underneath a respective string of the plurality of strings of the stringed musical instrument, the plurality of strings being configured to individually vibrate, the computer program product comprising: a plurality of instructions resident on a non-transitory computer-readable recording medium, wherein the instructions are executable by a processor to cause the processor to control: emitting, via each light emitter of the emitter-sensor pairs, light of a certain frequency in a direction of a surface of a corresponding vibrating string of the stringed musical instrument, a portion of the emitted light from each light emitter being reflected from the surface of the corresponding vibrating string in a direction toward the corresponding light sensor; sensing, via each light sensor, the corresponding reflected light; generating, via each light sensor, a respective output representative of the corresponding reflected light for each vibrating string; receiving, via the controller, the outputs; processing the outputs, via the controller, to independently and simultaneously determine a tuning property of each vibrating string; and based on the tuning properties, generating dynamic tuning information for each vibrating string in view of Iijima et al. and Freeland et al. for the rationale provided for claim 7 above, as the method the computer program product of claim 13 will execute.  
Claim 17 is rejected the computer program product according to claim 13, wherein each of the plurality of light emitters is an ultraviolet light-emitting diode, and each of the plurality of light sensors is an ultraviolet light photodiode or an ultraviolet light phototransistor, for the rationale provided for claim 11 above, as the method the computer program product of claim 17 will execute.
Claim 20 is rejected for the tuning assembly according to claim 1, Freeland et al. teaches wherein the tuning properties comprise pitch data of the plurality of vibrating strings (column 4, lines 38-40).
Allowable Subject Matter
Claims 2-4, 6, 8-10, 12, 14-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable for the tuning assembly according to claim 1, wherein the printed circuit board further includes 
a wireless transmitter, the controller is configured to transmit the dynamic tuning information to the wireless transmitter, the wireless transmitter is configured to receive the dynamic tuning information and wirelessly transmit data representative of the dynamic tuning information to a remote device associated with the wireless transmitter, the remote device being configured to receive the data, process the received data, and generate a dynamic graphical representation of the processed data on the remote device.
As a whole the claimed assembly, including the wireless transmitter on the circuit board included on the enclosure that holds the light emitters, detectors, and processors that is mounted on the instrument under the strings and then it functions to transmit the tuning state of all the strings of the instrument to a remote screen.  This is a non-obvious improvement to the known tuners, to wit that a single enclosure can be placed unobtrusively under the strings of the instrument to photonically detect the state of tune of all the strings at once.   
Claims 3, 4, 6 and 19 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 8 is allowable for the method according to claim 7, wherein the printed circuit board further includes a wireless transmitter, and the method further comprises: 
transmitting, via the controller, the dynamic tuning information to the wireless transmitter; receiving, via the wireless transmitter, the dynamic tuning information; wirelessly transmitting, via the wireless transmitter, data representative of the dynamic tuning information to a remote device associated with the wireless transmitter; receiving and processing, via the remote device, the data; and generating, via the remote device, a dynamic graphical representation of the processed data on the remote device.
Claim 8 is considered allowable for the rationale applied to claim 2 above as the method for operating the allowable tuning assembly of claim 2. 
Claims 9, 10 and 12 are allowable for dependence on the allowable independent claim 8 and for the citation of further distinguishing subject matter.
Claim 14 is allowable for the computer program product according to claim 13, wherein the printed circuit board further includes a wireless transmitter, and the instructions are executable by the processor to further cause the processor to control: transmitting, via the controller, the dynamic tuning information to the wireless transmitter; receiving, via the wireless transmitter, the dynamic tuning information; wirelessly transmitting, via the wireless transmitter, data representative of the dynamic tuning information to a remote device associated with the wireless transmitter; receiving and processing, via the remote device, the data; and generating, via the remote device, a dynamic graphical representation of the processed data on the remote device. 
Claim 14 is allowable for the rationale applied to claim 8 as computer program product for executing the method of claim 8. 
Claims 15, 16, and 18 are allowable for dependence on the allowable dependent claim 14 and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 19, 2022